Examiner’s Amendment
An examiner’s comment and/or amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Specification
The description of the reproductions in the paragraph which follows the descriptions of the views is a duplicate.  The phrase “The design consists of the shape and configuration of the portion of the workstation furniture shown in solid lines in the drawings” in this paragraph is extraneous information which adds no new information to the understanding of the claimed design.

For a accuracy and a clear understanding of the claimed design, the description of the reproductions [1.1 : Perspective ...  Fig. 1.10 : perspective] and the descriptive paragraph which follows them [The design consists of … furniture shown in Fig. 1]  has been replaced in its entirety by:

	-- 1.1 is a front perspective view of a workstation furniture showing my new design.
1.2  is rear perspective view of the workstation furniture shown in 1.1.
1.3  is a front elevation view of the workstation furniture shown in 1.1.
1.4  is a rear elevation view of the workstation furniture shown in 1.1.
1.5  is a left side elevation view of the workstation furniture shown in 1.1.
1.6  is a right side elevation view of the workstation furniture shown in 1.1.
1.7  is a top plan view of the workstation furniture shown in 1.1.
1.8  is a bottom plan view of the workstation furniture shown in 1.1.
1.9  is a front perspective view of the workstation furniture shown in 1.1. in an environment of use.  
1.10 is a rear perspective view of the workstation furniture shown in 1.1. in an environment of use. 

The broken lines in the drawings illustrate environment that forms no part of the claimed design. --

Conclusion
Applicants should direct any inquiry concerning this communication or earlier communications from the examiner to Examiner Mary Ann Calabrese at (571) 272-8704.  The examiner is normally available Monday - Thursday from 7:00 AM to 5:30 PM (Eastern Time).  If the examiner cannot be reached, her supervisor, Shannon Morgan, may be reached at (571) 272-7979.  The fax number for this group is (571) 273-8300.   
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        
04/28/2022